DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/26/2021 and 4/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

REASON FOR ALLOWANCE
Claims 1-2, 4-5, 7-11, 13, 15-16, 18-19 and 21-27 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming, on a first side of a first substrate, a plurality of semiconductor devices arranged in an array of rows and columns; forming a first interconnect layer on the plurality of semiconductor devices; forming, on a second substrate, a memory array comprising a plurality of memory cells and a second interconnect layer; bonding the first and second interconnect layers; forming one or more isolation trenches through a second side of the first substrate that is opposite to the first side to expose a portion of the first side of the first substrate, wherein forming the one or more isolation trenches comprises forming an isolation trench between adjacent rows of semiconductor devices; and disposing an isolation material in the one 
The following is an examiner's statement of reasons for allowance: Claim 13 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming, on a first side of a first substrate, a peripheral circuitry comprising a plurality of high-voltage semiconductor devices arranged in an array of rows and columns; forming a first interconnect layer on the peripheral circuitry; forming, on a second substrate, a memory array comprising a plurality of memory cells and a second interconnect layer; bonding the first and second interconnect layers, such that at least one high-voltage semiconductor device of the plurality of high-voltage semiconductor devices is electrically coupled to at least one memory cell of the plurality of memory cells; Atty. Dkt. No. 4123.0830001-4-Wei LIU Reply to Office Action of May 28, 2021Application No. 16/730,225 thinning the first substrate through a second side of the first substrate, wherein the second side is opposite to the first side; forming a plurality of isolation trenches through the second side of the first substrate to expose a portion of the first side of the first substrate, wherein forming the plurality of isolation trenches comprises forming at least one isolation trench between adjacent rows of high-voltage semiconductor devices arrays; and disposing an isolation material in the plurality of isolation trenches.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 18 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein a plurality of high-voltage devices formed at a first 
Claims 2, 4-5, 7-11, 15-16, 19 and 21-27 depend from claim 1, 13 or 18 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-
1982. The examiner can normally be reached on M to F, 10am to 6pm.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KYOUNG LEE/
Primary Examiner, Art Unit 2895